UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

HUGO GARCIA CIVIL ACTION
VERSUS

WESTLAKE CHEMICAL NO.: 18-00764-BAJ-EWD
CORPORATION ET AL.

RULING AND ORDER

Before the Court is the United States Magistrate Judge's Report and
Recommendation (Doc. 21) pursuant to 28 U.S.C. § 636(b)(1). The Report and
Recommendation addresses Plaintiffs Motion to Remand (Doe. 5) and Plaintiffs
Motion for Leave to Supplement the Record (Doe. 4). Plaintiff, an injured
chemical plant employee who is domiciled in Louisiana, alleged that this matter
should be remanded back to the 18th Judicial District Court, Parish of Iberville for
the reason that Defendant Turner Industries, LLC is a Louisiana company. The
Magistrate Judge recommended that Plaintiffs motion be denied, and that Plaintiffs
claims against Turner be dismissed without prejudice. (Doc. 21 at p. 18). The
Magistrate Judge also denied Plaintiff's motion to supplement the record,

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Ud. at p. 1). Plaintiff filed an
objection to the Report and Recommendation. (Doc. 14).

Plaintiff contends that the Magistrate Judge applied an incorrect standard for
fraudulent joinder, and improperly concluded that Plaintiffs allegations did not
provide any reasonable basis for recovery against Turner. (Doc. 22 at p. 1). Plaintiff
also argues that the Magistrate Judge improperly denied his motion to supplement
the record. (Id.). The Court agrees with the Magistrate Judge’s finding that Plaintiff
has failed to establish that Turner acted with any intent to harm Plaintiff, which is
required to establish tort liability for an employer under the Louisiana Workers
Compensation Act.!

Having carefully considered the underlying Complaint, the instant motions,
and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and
recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 21) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Defendants’ Motion to Remand (Doe. 5)

is DENTED.

 

i La. B.S, 23:1032, et seq.
IT IS FURTHER ORDERED that all claims brought by Plaintiff against

Defendant Turner Industries LLC are hereby DISMISSED WITHOUT

PREJUDICE.

Baton Rouge, Louisiana, this CP... of September, 2019.

Bless

JUDGE BRIAN JapEsON
UNITED STAT STRICT COURT

MIDDLE DISTRICT OF LOUISIANA

 
